89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Barry Andre WILBURN, Appellant,v.Bill TERRY, Classification Officer, Cummins Unit, ArkansasDepartment of Correction;  Carmen McMahan, Nurse, CumminsUnit Infirmary, Arkansas Department of Correction(originally sued as McHand);  Yvonne Cole, Cummins UnitInfirmary, Arkansas Department of Correction (originallysued as Cole);  Ella Casady, Nurse, Cummins Unit Infirmary,Arkansas Department of Correction (originally sued asCassity), Appellees.Barry Andre WILBURN, Appellant,v.Floyd McHAN, originally sued as Major McHan, Appellee.
No. 95-4178.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 20, 1996Filed:  June 25, 1996

PER CURIAM.


1
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.


2
Barry Andre Wilburn appeals from the district court's1 order dismissing his 42 U.S.C. § 1983 action.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)